In an action to recover damages for personal injuries, the defendant Incorporated Village of Lynbrook appeals from an order of the Supreme Court, Nassau County (Covello, J.), dated June 16, 2004, which denied its motion for summary judgment *645dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court set a deadline for the making of motions for summary judgment in this action, and fixed the deadline at 90 days following the date of filing of a note of issue. A note of issue was filed on January 9, 2004. The appellant’s motion for summary judgment was made on April 9, 2004, one day past that deadline. Because the record does not establish “good cause” for the delay, we affirm the order appealed from on the basis of the untimeliness of the motion alone (see CPLR 3212 [b]; Brill v City of New York, 2 NY3d 648 [2004]; Kone v Ritter Sysco Food Serv., Inc., 15 AD3d 627 [2005]; Sanango v Generoso, 13 AD3d 349 [2004]), and we do not address the merits. Prudenti, P.J., Schmidt, Luciano and Lifson, JJ., concur.